

115 HR 996 IH: STEP for Veterans Act
U.S. House of Representatives
2017-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 996IN THE HOUSE OF REPRESENTATIVESFebruary 9, 2017Mr. Kihuen introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Labor to establish a competitive grant program for community colleges to
			 train veterans for local jobs.
	
 1.Short titleThis Act may be cited as the Service, Training, Education, and Preparation for Veterans Act or the STEP for Veterans Act. 2.Grant program to train veterans for local jobs (a)In generalThe Secretary, in consultation with the Secretary of Veterans Affairs, shall establish a program to award competitive grants to eligible community colleges (as described in subsection (b)) to train covered veterans for jobs in the local community.
 (b)EligibilityIn order to be eligible to receive a grant under this section, a community college shall submit an application to the Secretary that demonstrates, to the satisfaction of the Secretary, that the local community in which the community college is located has—
 (1)employment opportunities that require trained workers; and (2)a significant population of covered veterans that might pursue the employment opportunities described in paragraph (1) if given access to necessary training.
 (c)Use of fundsA community college receiving a grant under this section shall use amounts under the grant to— (1)conduct an analysis of—
 (A)the demand for additional trained employees among local employers, including local manufacturers; and
 (B)the skills and training possessed by covered veterans seeking employment with local employers, including local manufacturers;
 (2)carry out an existing, or develop and implement a new, certificate or degree program at the community college that provides training to covered veterans that addresses the demand for additional trained employees among local employers, including local manufacturers; and
 (3)facilitate the establishment of an advisory board that consists of representatives from the local business community and the employee from the Department of Veterans Affairs detailed under section 4—
 (A)to provide assistance regarding the training described in paragraph (2); and (B)to assist covered veterans who have successfully completed the training described in paragraph (2) in their pursuit of local employment opportunities.
 3.Detail of Department of Veterans Affairs employeeThe Secretary of Veterans Affairs shall detail an employee of the Department of Veterans Affairs to participate on the supervisory board established in section 2(c)(3).
 4.Grant amountTo the maximum extent practicable, the amount of a grant under section 2 shall not exceed $2,000,000.
 5.ReportNot later than one year after the date of enactment of this Act, the Secretary shall submit to Congress a report—
 (1)evaluating the success of the program established under section 2; and (2)making recommendations as to whether the program should be continued, and if so, whether the program should be expanded.
 6.DefinitionsIn this Act: (1)Community collegeThe term community college has the meaning given the term junior or community college in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)).
 (2)Covered veteranThe term covered veteran means a veteran receiving educational assistance under chapter 33 of title 38, United States Code. (3)SecretaryThe term Secretary means the Secretary of Labor.
			7.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Secretary $250,000,000 for fiscal year 2018 to carry out this Act.
 (b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended.
			